25 So. 3d 681 (2010)
Linda Delores JONES, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-4294.
District Court of Appeal of Florida, First District.
January 15, 2010.
Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Jennifer J. Moore, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant argues that the trial court fundamentally erred by failing to conduct a proper plea colloquy before accepting her plea to three counts of felony petit theft. We note the state's confession of error, but we decline to review this issue on appeal; it was not raised before the trial court, and *682 it does not constitute fundamental error. See Harrell v. State, 894 So. 2d 935 (Fla.2005) (declining to apply fundamental error doctrine to trial court's failure to formally accept a plea where issue of fundamental error not raised before trial court). We note that to the extent the appellant is challenging the voluntariness of her plea, we must affirm because she did not move to withdraw her plea before the trial court. See Griffin v. State, 820 So. 2d 906 (Fla.2002).
AFFIRMED.
WEBSTER, PADOVANO, and ROWE, JJ., concur.